Title: To Alexander Hamilton from Thomas Marshall, [24–31 July 1791]
From: Marshall, Thomas
To: Hamilton, Alexander



[New York, July 24–31, 1791]
Sir

From the Nature of your enquiries on Saturday I have ventured to presume so far on your time and Candour as to Solicit your perusal of the following lines.
After you have made choice, Sir, of a person for the Directorship, the first Necessary Consideration may be that of obtaining Mechanics from England, (if they cannot be got here) for the purpose of making Machinery and assisting in the Conducting of the Manufactory. A Man for the Brass Work, or fileing up business will be very Necessary; a Person Accustom’d to Superintend the Drawing in the Capacity of “Master of the Room” will be of infinite Utility; a Man who is Master of his business in the weaving branch, and in possession of all or most of the Fashionable Patterns now worn in England will be very Useful. If the Bleaching business is not intended to be confin’d solely to the Cotton Manufactory, a person Competent to the Undertaking, wou’d I doubt not, well answer the Expence of Importation. If any of these men shou’d have Children Accustom’d to work in the Mill their Utility wou’d be greatly Increased.
If the above steps are approved, Sir, it may next be proper to direct the attention towards an Eligible Spot for Erecting the Manufactory upon, in the Judicious choice of which very much indeed depends. The grand Object in this point is Water, and too much precaution and Circumspection in this particular is Impossible, especially upon the very Extensive scale at present Contemplated; for if there is not a regular and constant Supply of Water in the driest of Seasons Sufficient to work the Mill 23 hours pr Day, the Interest of the Subscribers will severely suffer. To prevent this, Sir, it will be Necessary to be Acquainted with the Scource (if easily possible) of the River, the Situation of the Country through which it runs, the Number of other streams that empty themselves into it, and from whence or by what means they are supplied. From these and Similar Observations together with the best Information that can be obtained from those who have long known the River & its particularities, a Judgment may be form’d what Effect a Dry or Wet Season has on it; that is, Sir, wether in a drought there will be a Sufficiency of Water to Supply the Works, and when heavy or continued rains happen, what Effects are to be Apprehended either from its Overflowing, or the Accumulated Impetuosity of its Current, which if not known and guarded against may prove totally destructive to the Buildings. Next fixing on a place where the Natural Current, (within a reasonable distance) is not impeded by Mills, Bridges, Projections or Eddies: the Speed of the Water must be taken (by which the Interior heavy Wheels are regulated) together with the Quantity of Water it is capable of delivering in a given time: the Fall must likewise be measured.
If the Person employ’d in this Business is satisfied about the above particulars, the next Object is the Exact Spot for the Building, and he shou’d consider that not only the common requisites which belong to Mills in General, such as the Convenience of good head Water, Tumbling Bays, and a Sufficient clearance or decent for the purpose of carrying off the back Water & preventing the Wheel from Sludging, is Necessary; but also that particular regard be paid to the Natural Foundation on which he is about to Build. An Amazing Weight stands on the Ground, therefore it is absolutely Necessary that the Strata to a Considerable Depth Shou’d be of a disposition proper to sustain the Burden, such as Stone Gravel or hard Clays; without this precaution, however Judicious ⟨ever⟩y other step, the building must Inevitably be in Imminent danger of having its foundation undermined by the Water, or giving way and falling to pieces.
If the above Obstacles are done away, Sir, the next Step may be that of entering into Agreement with the most able and Experienced Mill Wright to be met with, but as the Nature and Extent of his Employ depends much upon the particular Situation of the Spot &c no decisive rule can at present be laid down. The Building follows next, and perhaps, Sir, you might approve of the Smiths & Carpenters Shops being run up first, which wou’d enable the Machine makers to have some parts ready for setting up by the time the Mill was finish’d. The last thing is the market for the raw Material of Cotton.
If, Sir, I have mistaken the Information you wish’d to Obtain, I have humbly to Solicit your pardon for the truble I have here given you, and beg leave to remain,
Your Most Obedient Humble Servant
Thos: Marshall

